Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein a bolt pivotably connects the stop gear to the drive gear along the pivot point” which is unclear and renders the claim indefinite. As the two gears  are in mesh, it is unclear how a bolt could connect them, and instead, it appears the claim should recite that the bolt connects the stop gear to the housing.
Claim 20 recites “the first boss receiving hole, the second boss receiving hole, and the third boss receiving hole” which lacks antecedent basis in the claims. It appears claim 20 should depend from claim 19 instead of claim 18. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uetsuki et al. (USPN 4,821,975).
Uetsuki discloses a hand-wheel actuator assembly for preventing over rotation of a provided hand- wheel shaft (5a) comprising: a housing (4) defining an opening (see Fig 1) surrounding an axis for receiving the provided hand-wheel shaft; the hand-wheel shaft extending along an axis (Fig 1, see axis of 5 and 5a) between (shaft is considered between the two components, as one is above, and another below in the figure) a hand-wheel (top of Fig 1, where 3 is indicated, hand-wheel not provided a reference numeral) and an end (end of shaft 5a opposite 5);  a drive gear (6) for connection to, and rotation with, the provided hand-wheel shaft about the axis, wherein the drive gear is at least partially disposed in the opening and includes at least one drive gear tooth (see Fig. 3); and a stop gear (17) coupled to the housing and including at least one stop gear tooth (see Fig. 3, last 3 teeth considered the 3 stop gear teeth, separated by two stop gear tooth voids) for engagement with the at least one drive gear tooth and preventing rotation of the drive gear over a predetermined threshold; wherein the stop gear is connected to the housing at a pivot point (see Fig. 1) and is pivotable between an on center position (Fig. 4), a full left turn position (Fig. 3), and a full right turn position (where stop 28 contacts gear 17, not specifically shown) when the at least one drive gear tooth rotates into contact and pushes the at least one stop gear tooth; wherein the drive gear defines a recess (see Fig 3, spaces between gear teeth on 6) on either side of the at least one drive tooth for accommodating the at least one stop tooth; wherein the housing includes a stop gear recess (see Fig. 1, space where 17 is located) and the stop gear is at least partially located within the stop gear recess, wherein the stop gear recess is defined between a first abutment surface (27) limiting the pivotal movement of the stop gear in a first direction (clockwise as viewed in Fig. 3) and a second abutment surface (28) limiting the pivotal movement of the stop gear in a second direction (counterclockwise as viewed in Fig. 3); wherein the stop gear defines a first side (Fig. 3, side contacting 27) for abutment with the first abutment surface and a second side (Fig. 3, side that would contact 28) for abutment with the second abutment surface, wherein the first side and second side define a body angle (see Fig. 3, the two sides form an angle); wherein the first abutment surface and the second abutment surface define a recess angle that is larger than (see Fig. 3) the body angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Uetsuki et al. (USPN 4,821,975) in view of Russ (USPN 4,641,544).
Uetsuki discloses the claimed invention except for a splined connection between the drive gear and the hand wheel shaft.
Russ discloses a splined connection (58/60) between a gear (62/64) and shaft (54).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the hand-wheel actuator assembly of Uetsuki to have a splined connection between the drive gear and hand-wheel shaft, in order to provide positive torque transmitting connection between the shaft and gear.
Allowable Subject Matter
Claims 3-7, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658